Fish, J.
1. The trial judge may amend a brief of evidence so as to make it speak the truth, even after it has been agreed upon by counsel, approved by the court, and filed.
2. The sole issue, under the pleadings, being whether or not the true relation of the defendant below to the contract upon which it was sought to hold her liable was that of surety or principal, and the evidence, though conflicting, being sufficient to warrant the finding, in her favor, that she was surety only, the verdict will not be disturbed, the same having been approved by the trial judge, and there being no complaint that any error . of law was committed at the hearing.

Judgment affirmed.


All the Justices concurring.